Citation Nr: 1718852	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-13 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a throat disability.

2. Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970, during the Vietnam Era.  For his service, he received the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2017, the Veteran testified before a Veterans' Law Judge at a travel Board hearing; a transcript of which has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed a throat and/or lung condition in service, which has progressively worsened.  See February 2010 Statement In Support of Claim.  More specifically, he asserts that he developed a cough in service, which has continued to present day.  See February 2010 Statement In Support of Claim.  As a result, he experiences a chronic cough as well as soreness, pain, and swelling in his left chest/lung.

Additionally, in his May 2012 VA Form 9, he expressed concern that his claimed throat and/or lung condition may be due to asbestos exposure in service aboard U.S.S. Hawkins.  See May 2012 VA Form 9; see also February 2017 Hearing Transcript at 3.  He explained he was a machinist's mate in the engine room of the U.S.S. Hawkins.  February 2017 Hearing Transcript at 3.  As such, he had to maintain the valves which he believed were wrapped in asbestos.  Id.

In March 2010 Buddy Statements, the Veteran's wife and sister corroborate his complaints.  See March 2010 Buddy Statement from N.N.; March 2010 Buddy Statement from S.P.  His wife described his cough as a deep straining cough, which persists throughout the day, and his sister confirmed it has been an ongoing issue for a number of years.  They also relayed that he has developed a knot or puffiness on the left quadrant of his chest, which causes soreness and pain when he coughs.  
   
Despite the Veteran's contentions, he has yet to be afforded a VA examination with respect to these claims, largely due to the fact he has not identified specific throat or lung disabilities for service connection.  While a veteran must describe the nature of the disability for which he is seeking benefits, he is not required to aver a specific diagnosis.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009).

Here, the Veteran has detailed sufficient symptoms, which are in part substantiated by the medical evidence of record.  A review of the Veteran's service treatment records reveals that in April 1969 he presented to sick call with a complaint of a sore throat and rhinorrhea.  See April 1969 Sick Call Treatment Record.  Following a physical examination, the treatment provider noted his throat was red and inflamed with exudate on the right side and enlarged nodes.  While no specific diagnosis is recorded, he was prescribed a course of antibiotics, decongestant, and saline gargle.  

35 years post-separation, a March 2005 E.C.M. Hospital Clinic Note indicates the Veteran appeared for a follow-up visit and reported continued sinus congestion.  See March 2005 E.C.M. Hospital Clinic Note.  Several days prior, he had been prescribed antibiotics and cough syrup.  However, he returned indicating he has since developed pain in his chest, back, shoulders, and arms.  

Five years later, in February 2010, the Veteran presented at a VA clinic for acute care complaining of pressure in his ears, decreased hearing, allergy symptoms, and frontal headaches.  See February 5, 2010 VA Clinic Note.  During this visit, the treatment provider observed he had rhinorrhea and a cough, but his breathing sounds were clear.  Ultimately, he was diagnosed with an upper respiratory infection.  

A few months later, in May 2010, the Veteran reported for a regular check-up and relayed he was experiencing drainage whenever he eats.  See May 2010 VA Primary Care Annual Evaluation Note.  

That same month, a VA physician noted a persistent lesion on the Veteran's left breast.  See May 2010 VA Addendum Note.  Noting the lesion persisted despite treatment with antibiotics, the VA physician referred him to a breast clinic for a mammogram.  Subsequently, he underwent a bilateral screening mammogram of his left breast area.  See May 20, 2010 VA Department of Radiology Diagnostic Report.  Following the screening, an impression of a "2 [centimeter] asymmetric density on the retroareolar portion of his left breast with mastoiditis, or less likely, malignancy" was noted.  As a result, he was instructed to undergo an ultrasound for further evaluation.  A week later, he underwent an ultrasound of his left breast.  See May 25, 2010 VA Department of Radiology Diagnostic Report.  Following the ultrasound, while it was determined there was no sonographic evidence of cystic or solid appearing abnormality in the retroareolar portion of the left breast or elsewhere on the left breast, no explanation is provided for the asymmetric density.

In December 2011, the Veteran complained once more of head and chest congestion.  See December 2011 VA Addendum.  In the end, he was prescribed antibiotics.  Just a month later, he went in for a regular check-up complaining of some coughing and sneezing with some post-nasal drainage, which cleared up after taking antibiotics.  See January 2012 VA Primary Care Outpatient Note.  

Based on the foregoing evidence of record, the Board finds there is sufficient evidence of a current disability, an in service incurrence, and an indication the current disability may be related to the in service incurrence.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding the threshold for determining whether the evidence indicates the current disability may be related to the in service event is a low one); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding the requirement for a "current disability" is satisfied when a veteran has a disability at the time a claim for VA compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim).  As such, a VA examination is necessary in order to adjudicate these claims.
Accordingly, the case is REMANDED for the following action:

1. Request the Veteran provide any evidence demonstrating his exposure to asbestos in service.

2. Once the first request has been completed, to the extent possible, verify the Veteran's claimed in service asbestos exposure with the appropriate agencies.  

3. After the first and second requests have been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any throat, chest, and/or lung condition(s).  If a single medical professional is unable to conduct a comprehensive examination of the throat, chest, and lung, obtain separate examinations, as needed, from appropriate medical professionals.

After reviewing the record, the examiner should:

a. Diagnose any current throat, chest, and/or lung condition(s).

b. Identify any previously diagnosed throat, chest, and/or lung condition(s).  Please identify all relevant acute or chronic diagnoses.  

c. As to each such current or previously diagnosed condition, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) the condition was caused by or otherwise related to the Veteran's service.  In rendering an opinion, the examiner should discuss the April 1969 Sick Call Treatment Record and his claimed asbestos exposure in service.

4. Readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board o is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




